DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-98, 104, 108, 109 have been canceled. Claims 99-103, 105-107 are pending and under consideration. 
Applicant's arguments filed 8-23-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicants elected Group II, claims 105-108, without traverse in the reply filed on 4-27-21; the restriction between Groups I and II was withdrawn. 
Claim objections
Claim 1 can be written more clearly as ---A method of making a population of isolated chicken cells that are resistant to Newcastle Disease Virus (NDV) or avian influenza virus, the method comprising: 
a) exposing isolated chicken cells to NDV or avian influenza virus for a period of time such that 99% of the cells die, wherein the isolated chicken cells:
i) are reprogrammed from chicken somatic cells, 
ii) comprise exogenous nucleic acid sequences encoding OCT4, SOX2, LIN28 and NANOG genes, 

iv) are capable of differentiating into all 3 germ layers in vitro;
b) isolating the cells remaining from step a); 
c) culturing the cells isolated in step b) such that a population of isolated chicken cells that are resistant to NDV or avian influenza virus is obtained. 
100. The method according to claim 99, wherein the chicken somatic cells are embryonic. 
101. The method according to claim 99, wherein the chicken somatic cells are embryonic fibroblasts. 
102. The method according to claim 99, wherein the chicken somatic cells are adult somatic cells. 
103. The method according to claim 99, wherein the chicken somatic cells are adult fibroblasts. 
104. Canceled. 
105. A method of making a vaccine against NDV or avian influenza virus, the method comprising: 
i) propagating NDV or avian influenza virus in the population of isolated chicken cells that are resistant to NDV or avian influenza virus obtained in claim 1; 
ii) making a vaccine comprising the NDV or avian influenza virus propagated in step i). 
Enablement

Written Description
The rejection of claims 99-103, 105-107 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, has been withdrawn because the claims have been limited to making the chicken cells resistant to NDV and avian influenza virus. 
Indefiniteness
Claims 105-107 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claim 99 has been withdrawn in view of the amendment. 
Claim 105 remains indefinite because the phrase “producing an immunogenic material for a vaccine for activation of the immune system of a subject in need against an avian influenza virus or Newcastle disease virus disease agent” in the preamble is unclear. The intended use of the preamble remains unclear, and the product being made remains unclear. It is unclear if the method is drawn to making more NDV/avian influenza virus (for a vaccine) or if the method is drawn to making a vaccine. If the method is intended to limited to making a vaccine, then the claim omits essential elements, and the omission leaves a gap between the elements.  See MPEP § 2172.01.  The omitted element is ---placing the removed disease agent into a vaccine--- (if the method is intended to be limited to making a vaccine). 

Double Patenting
Claims 99-103, 105-107 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10501726. Although the claims at issue are not identical, they are not patentably distinct from each other because the cells of claims 1-10 of ‘726 are related to the methods of claims 99-108 in the instant application as product and a method of using the product. The inventions are not distinct because the method of using the product is limited to the cells of claims 1-10 of ‘726. Accordingly, a terminal disclaimer is required. 

The art at the time of filing did not reasonably teach or suggest a population of isolated chicken cells that:
i) are reprogrammed from chicken somatic cells, 
ii) comprise exogenous nucleic acid sequences encoding OCT4, SOX2, LIN28 and NANOG genes, 
iii) express Alkaline Phosphotase, SSEA1, EMA1, Chicken Vasa Homolog (CVH), DAZL, CXCR4, C-KIT and telomerase, and 
iv) are capable of differentiating into all 3 germ layers in vitro 
as required in claims 99-103, 105-107. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632